


COMPLETION GUARANTY




WHEREAS, KEWALO DEVELOPMENT LLC, a Hawaii limited liability company (the
“Borrower”), has applied to FIRST HAWAIIAN BANK, WELLS FARGO BANK, N.A., BANK OF
HAWAII and CENTRAL PACIFIC BANK (collectively, the “Lender”) for a loan (the
“Loan”) in the principal sum of up to ONE HUNDRED TWENTY MILLION AND NO/100
DOLLARS ($120,000,000.00), the proceeds from which will be used to finance the
costs of acquiring, developing, designing, constructing, furnishing, marketing
and selling a high-rise condominium project to be known as “Waihonua” (the
“Project”) to consist of three hundred forty-one (341) residential condominium
units, together with other appurtenant improvements and amenities (the
“Improvements”), on certain land owned by the Borrower in Honolulu, Hawaii, all
as more particularly described in certain plans and specifications dated March
26, 2012, prepared by Design Partners Incorporated, and listed on Schedule “1”
attached hereto and made a part hereof (the “Plans and Specifications”); and


WHEREAS, the Loan is to be made upon and in accordance with the terms and
conditions set forth in that certain Loan Agreement to be executed by the
Borrower and the Lender in connection with the Loan (the “Loan Agreement”); and


WHEREAS, A & B PROPERTIES, INC., a Hawaii corporation (hereinafter called the
“Completion Guarantor”) is the manager of the Borrower, and the  sole member of
Waimanu Development LLC, the owner of a 50% membership interest in the Borrower,
and deems it to be to its own financial benefit that the Lender make the Loan to
the Borrower; and


WHEREAS, an essential condition precedent to the obligation of the Lender to
make the Loan to the Borrower is the delivery to the Lender of this Completion
Guaranty duly executed by the Completion Guarantor;


NOW, THEREFORE, as an essential inducement to the Lender to make the Loan to the
Borrower, and as a consideration for its so doing, the Completion Guarantor
hereby unconditionally, irrevocably, and absolutely, warrants, represents,
covenants and agrees, with the Lender, as follows:


1.           The Completion Guarantor represents and warrants as follows:


(a)           This Completion Guaranty constitutes the legal, valid and binding
obligations of the Completion Guarantor, enforceable against it in accordance
with the terms, conditions and limitations set forth herein.


(b)           There are no actions, suits, proceedings or investigations
currently pending, or, to the best knowledge of the Completion Guarantor,
threatened against or affecting the Completion Guarantor or any of the
Completion Guarantor’s properties or assets in any court at law or in equity, or
before or by any governmental department, commission, board, bureau, agency or
instrumentality, an adverse decision in which might materially affect the
Completion Guarantor’s ability to observe and perform the Completion Guarantor’s
obligations under this Completion Guaranty.
 
(c)           All tax returns and reports of the Completion Guarantor required
by law to be filed have been duly filed, and all taxes, assessments,
contributions, fees and other governmental charges (other than those currently
payable without penalty or interest and those currently being contested in good
faith) upon the Completion Guarantor or upon the Completion Guarantor’s
properties, assets or income which are due and payable have been paid.


(d)           To the best knowledge of the Completion Guarantor, there is no
provision of any mortgage, indenture, contract, agreement or instrument
applicable to the Completion Guarantor or by which the Completion Guarantor
is  bound which materially adversely affects, or in the future (so far as the
Completion Guarantor can now reasonably foresee) will materially adversely
affect, the Completion Guarantor’s ability to observe and perform the Completion
Guarantor’s obligations under this Completion Guaranty, and, to the best
knowledge of the Completion Guarantor,  the Completion Guarantor is not in
violation of or in default with respect to any material provision of any such
mortgage, indenture, contract, agreement or instrument which violation or
default gives rise to a remedy that, if exercised, would materially adversely
affect the Guarantor's ability to observe and perform the Guarantor's
obligations under this Completion Guaranty.


(e)           All financial statements heretofore delivered to the Lender by the
Completion Guarantor are true and correct in all material respects, and fairly
represent the financial condition of the Completion Guarantor as of the
respective dates thereof; and no material adverse changes have occurred in the
financial conditions reflected therein since the respective dates thereof.


(f)           The Completion Guarantor, in its capacity as manager of the
Borrower, and for the purpose of observing and performing its obligations under
this Completion Guaranty, has received, reviewed and approved the Loan
Agreement, and all of the “Loan Documents” described therein.  The Completion
Guarantor, in its capacity as manager of the Borrower, and for the purpose of
observing and performing its obligations under this Completion Guaranty, has
also received, reviewed and approved the Plans and Specifications, the
“Construction Contract”, as defined in the Loan Agreement, the “Major
Contracts”, as defined in the Loan Agreement, the “Bonds”, as defined in the
Loan Agreement and all other agreements, contracts, documents and instruments
executed by the Borrower in connection with the construction, equipping and
furnishing of the Improvements.


(g)           Due Execution of Completion Guaranty.  The execution and delivery
of this Completion Guaranty by A & B Properties, Inc., have been duly authorized
by the Board of Directors of A & B Properties, Inc., and no other corporate
action of A & B Properties, Inc., is required therefor.


2.           The Completion Guarantor hereby irrevocably and unconditionally
guarantees to the Lender that:


(a)           Upon the occurrence of an Event of Default (as defined in the Loan
Agreement) arising from any failure to construct the Improvements (as defined in
the Loan Agreement) substantially in accordance with the Plans and
Specifications, or within the time required by Section 7.1 of the Loan Agreement
(the “Construction Completion Date”), and the expiration of any applicable grace
period therefor, then, and in any such event, the Completion Guarantor shall
cause the Improvements to be completed and all requirements of the Loan
Agreement with respect thereto fulfilled, by the Construction Completion Date,
in full compliance with all applicable statutes, ordinances, building codes,
regulations and subdivision, zoning, land use, ecological and environmental
requirements, and pursuant to the Plans and Specifications, and shall pay all
costs and expenses incurred in connection with such construction, as long as the
then  undisbursed Loan proceeds which are allocable to the payment of
construction costs for the Improvements, as set forth in the Loan Agreement and
the Cost Budget and Cash Flow Forecast, including Retentions (as defined in the
Loan Agreement), are made available to and advanced directly to the Completion
Guarantor in accordance with the construction loan disbursement procedures
contained in the Loan Agreement, and  upon approval of the monthly payment
request from the Completion Guarantor by the Lender (and such other parties as
may be required by the Loan Agreement).  The Lender may, but shall not be
required to, approve any adjustments or changes to the Cost Budget and Cash Flow
Forecast, or allocations of contingency line items requested by the Completion
Guarantor, which have the effect of increasing the amount of Loan proceeds which
are allocable to the payment of construction costs for the Improvements;
provided, however, that, unless objected to by the Borrower, the Completion
Guarantor shall have the same rights relating to the use of any remaining
contingency funds under the Cost Budget and Cash Flow Forecast, and to move and
balance individual cost line items as provided to the Borrower under the Loan
Agreement. At such time as the Lender shall have disbursed the total amount of
such undisbursed Loan proceeds which are allocable to the payment of
construction costs for the Improvements, the Lender shall have no further
obligation whatsoever to the Completion Guarantor to advance funds for
construction costs.  The obligations of the Completion Guarantor hereunder
shall, however, continue even after the Lender shall have disbursed the total
amount of such undisbursed Loan proceeds.  The Completion Guarantor shall
indemnify and hold the Lender harmless from and against any and all loss, costs,
liability or expense, including reasonable attorneys’ fees, which the Lender may
sustain or incur by reason of any failure by the Completion Guarantor to observe
and perform its obligations as set forth in this Section 2(a) (except to the
extent that such loss, cost, liability or expense arises out of the Lender’s
wilful misconduct or gross negligence), including without limitation any claim
by the Borrower objecting to the Lender making available to the Completion
Guarantor any of the undisbursed Loan proceeds as provided above.  It is
understood and agreed that the Completion Guarantor shall have the right to
arrange for and cause the surety company which has issued the performance Bond
with respect to the Construction Contract to cause the construction of the
Improvements to be completed in accordance with the Construction Contract, and
if such surety company does in fact cause the construction of the Improvements
to be completed in accordance with the Construction Contract, that the same
shall be deemed satisfactory performance by the Completion Guarantor of its
obligations under this Section 2(a).  However, the failure or refusal of such
surety to cause the construction of the Improvements to be completed in
accordance with the Construction Contract (whether or not such failure or
refusal is justified or excused) shall not relieve the Completion Guarantor of
its obligations under this Section 2(a).


(b)           Upon the occurrence of an Event of Default (as defined in the Loan
Agreement) arising from any failure to construct the Improvements (as defined in
the Loan Agreement) substantially in accordance with the Plans and
Specifications, or by the Construction Completion Date, and the expiration of
any applicable grace period therefor, the Lender may at its option (but shall
not be obligated to) proceed to complete the construction of the Improvements,
either before or after the exercise of any other right or remedy which it may
have against the General Contractor or any other person (including without
limitation the surety company which has issued the performance Bond with respect
to the Construction Contract), and in that event, the Completion Guarantor will,
on demand, pay to the Lender all sums (plus interest at the applicable interest
rate then in effect under the Note) expended for such purposes by or on behalf
of the Lender in excess of the  undisbursed Loan proceeds which are allocable to
the payment of construction costs for the Improvements, as set forth in the Loan
Agreement and the Cost Budget and Cash Flow Forecast, including Retentions (as
defined in the Loan Agreement).


(c)           The “Work”, as described in the Construction Contract,  shall be
completed free and clear of any mechanics’ and materialmen’s liens, and all
costs of the “Work” will be paid for in full.  Upon the occurrence of an Event
of Default arising from the General Contractor’s or the Borrower’s failure to
pay any amount due to any subcontractor, materialman, laborer or employee who
may be engaged in the “Work”, and the expiration of any grace period therefor,
the Completion Guarantor shall, within ten (10) business days after demand, pay
all such amounts (except to the extent the same are being contested by the
Borrower, the surety company which has issued the labor and material payment
Bond with respect to the Construction Contract or  the Completion Guarantor in
good faith by appropriate action diligently pursued and that the security
afforded by the “Mortgage”, the “Security Agreement”, the “Assignment of Rents”
and the “Assignment of Sales Contracts and Proceeds”(as such terms are defined
in the Loan Agreement) shall not thereby be subjected to any sale, forfeiture or
loss, or reasonable probability thereof), and will indemnify and hold the Lender
harmless from and against any and all loss, cost, liability or expense,
including reasonable attorneys’ fees, which the Lender may sustain or incur by
reason of the assertion of any claims by any such subcontractor, materialman,
laborer, employee or other person having a statutory lien right.  It is
understood and agreed that the Completion Guarantor shall have the right to
arrange for and cause the surety company which has issued the labor and material
payment Bond with respect to the Construction Contract to pay all amounts due to
any such subcontractor, materialman, laborer or employee, and if such surety
company does in fact pay all such amounts, that the same shall be deemed
satisfactory performance by the Completion Guarantor of its obligations under
this Section 2(c).  However, the failure or refusal of such surety to pay all
such amounts (whether or not such failure or refusal is justified or excused)
shall not relieve the Completion Guarantor of its obligations under this Section
2(c).


(d)           Upon the occurrence of an Event of Default arising from the
Borrower’s failure to remove, bond off, or discharge any mechanic’s or
materialman’s lien filed by any subcontractor, materialman, laborer or employee
against the Improvements or the Mortgaged Property, or against the proceeds of
the Loan, and the expiration of any grace period therefor, the Completion
Guarantor shall within ten (10) business days after written demand from the
Lender, bond against or pay, the lien amount in order to effect the discharge of
the lien against the Improvements or the Mortgaged Property or the proceeds of
the Loan, as applicable.  The Completion Guarantor shall  indemnify and hold the
Lender harmless therefrom in all respects.  If the Completion Guarantor fails to
bond against or pay and discharge any such mechanic’s or materialman’s lien as
provided for in this Section 2(d), the Lender may (but shall not be obligated
to) procure any required bond to discharge the same, in which event the
Completion Guarantor will, on demand, fully reimburse and repay to the Lender
all costs and expenses incurred by the Lender in respect thereof, including
reasonable attorneys’ fees incident thereto and together with interest thereof
at the Default Rate described in the Loan Agreement.  It is understood and
agreed that the Completion Guarantor shall have the right to arrange for and
cause either the General Contractor or the surety company which has issued the
labor and material payment Bond with respect to the Construction Contract to
remove, bond off, or discharge any such mechanic’s or materialman’s lien, and if
such General Contractor or  surety company does in fact  remove, bond off, or
discharge any such mechanic’s or materialman’s lien, that the same shall be
deemed satisfactory performance by the Completion Guarantor of its obligations
under this Section 2(d).  However, the failure or refusal of such General
Contractor or such surety to remove, bond off, or discharge any such mechanic’s
or materialman’s lien (whether or not such failure or refusal is justified or
excused) shall not relieve the Completion Guarantor of its obligations under
this Section 2(d).


(e)           Upon the occurrence of an Event of Default arising from the
Borrower’s failure to fund, or otherwise assure the payment, in accordance with
the terms of the Loan Agreement, of the shortfall, if any (as determined from
time to time by the Lender in accordance with the provisions of the Loan
Agreement) between (i) the total amount of “Project Costs”, as defined in the
Loan Agreement and (ii) the amounts available (either from proceeds of the Loan,
equity funds deposited by the Borrower with the Lender, subordinated financing
approved by the Lender, buyers’ deposits used for construction, or otherwise) to
pay for all Project Costs, the  Completion Guarantor will, from time to time,
and within thirty (30) days after receipt of a written request from the Lender,
deposit with the Lender, for disbursement by the Lender pursuant to the terms of
the Loan Agreement, the sum or sums equal to such shortfall.


3.           The obligations of the Completion Guarantor under this Completion
Guaranty shall be absolute, unconditional and irrevocable. The Completion
Guarantor shall be liable as primary obligor for the payment and performance of
its obligations under this Completion Guaranty, regardless of any defense or
set-off or counterclaim which Borrower may have or assert, and regardless of
whether or not the Lender has instituted any action, suit or proceeding, or
exhausted its remedies or taken any steps to enforce any rights against the
Borrower or any other party to compel any such performance, either pursuant to
the Loan Documents, or at law or in equity, and regardless of any other
condition or contingency.   However, nothing contained herein shall prevent the
Lender from pursuing any right or remedy it may now have or hereafter acquire
against the Borrower or any other party, notwithstanding that the same may in
fact destroy any rights that the Completion Guarantor may have against or with
respect to, the Borrower or any third party, and the Completion Guarantor agrees
that the exercise of any such right or remedy by the Lender shall not constitute
a discharge of any of the obligations of the Completion Guarantor under this
Completion Guaranty.


4.           The obligations, covenants, agreements and duties of the Completion
Guarantor under this Completion Guaranty shall not be released, affected or
impaired, without the written consent of the Lender, by (a) any waiver by the
Lender, or by any indorsee or assignee of the Lender of the performance or
observance by the Borrower of any of its agreements, covenants, terms or
conditions contained in the Loan Documents; or (b) any extension of the time for
payment by the Borrower of any amounts payable under or in connection with the
Loan Documents, or of the time for performance by the Borrower or any other
obligations under or arising out of the Loan Documents or any extensions or
renewals thereof; or (c) the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Borrower set forth in the
Loan Documents; or (d) the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of the Borrower or the
Completion Guarantor; or (e) any receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings, affecting the Borrower or the
Completion Guarantor or any of their respective assets; or (f) any invalidity,
irregularity, or unenforceability of any agreement (including the Construction
Contract) involving the Improvements; or (g) any right, claim, or defense of any
character whatsoever available to the General Contractor under the Construction
Contract, including, without limitation, any right, claim or defense, or
rescission , recoupment, reduction, termination, set-off, counterclaim or
waiver; or (h) any act, omission or breach (including without limitation an
Event of Default under the Loan Agreement) on the part of the Borrower or the
General Contractor, or any other person; or (i) the release or discharge of the
Borrower from the performance or observance of any agreement, covenant, term or
condition contained in the Loan Documents; or (j) any amendment, alteration,
modification or change to the Plans and Specification or the Construction
Contract made by the Borrower, including, without limitation, change orders, the
Completion Guarantor acknowledging that, in its capacity as manager of the
Borrower, and for the purpose of observing and performing its obligations under
this Completion Guaranty,  it will have direct involvement with any and all such
amendments, alterations, modification and changes; or  (k) the operation of law
or any other cause, whether similar to or dissimilar to the foregoing.


5.           Any and all payments required to be made to the Lender by the
Completion Guarantor under this Completion Guaranty shall be in lawful money of
the United States in federal or immediately available funds.


6.           No failure or delay on the part of the Lender or any indorsee or
assignee of the Lender in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy hereunder. No amendment,
modification, termination or waiver of any provision of this Completion
Guaranty, nor consent to any departure by the Completion Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender or such indorsee or assignee, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on the Completion Guarantor in any case
shall entitle the Completion Guarantor to any other or further notice or demand
in similar or other circumstances.


7.           The Completion Guarantor agrees to maintain at all times an
aggregate “Net Worth”, as defined below, of not less than $500,000,000.00.  As
used herein, the term “Net Worth” shall mean the excess of “total assets” over
“total liabilities”, as determined in accordance with generally accepted
accounting principles.  The Completion Guarantor acknowledges that its agreement
to maintain an aggregate Net Worth of not less than $500,000,000.00 is a
material consideration for the Lender to make the Loan to the Borrower, and that
if the Completion Guarantor fails to maintain an aggregate Net Worth of not less
than $500,000,000.00 at any time during the term of the Loan, and fails to
correct the deficiency within thirty (30) days after notification thereof from
the Lender, then, in such event, the Completion Guarantor will, upon request of
the Lender, promptly furnish or make available to the Lender such satisfactory
additional security in such manner as the Lender may reasonably request to
compensate for such failure.


8.           The Completion Guarantor will at all times maintain 100% of the
ownership interests in Waimanu Development LLC, and will ensure that Waimanu
Development LLC at all times maintains at least a 50% ownership interest in the
Borrower.  The Completion Guarantor will submit to the Lender, within ninety
(90) days after the close of each fiscal year, its annual (unaudited) financial
statements in form satisfactory to the Lender.  The Lender agrees to observe the
confidentiality provisions of Section 11.22 of the Loan Agreement with respect
to all of the financial and other information which it receives in connection
herewith.


9.           The Completion Guarantor hereby waives, releases and discharges any
claim or right that it may have to be subrogated to the rights of the Lender
following the performance of any obligation of the Completion Guarantor under
this Completion Guaranty.  This waiver, release and discharge (with regard to
subrogation) shall continue even after all indebtedness under the Loan has been
paid in full and the obligations of the Lender under the Loan Documents have
terminated.


10.           The obligations of the Completion Guarantor under this Completion
Guaranty shall be continuing obligations and a new cause of action shall be
deemed to arise in respect to each default thereunder. The Completion Guarantor
shall from time to time deliver, upon written request of the Lender or any
indorsee or assignee of the Lender, satisfactory acknowledgments of the
Completion Guarantor’s continued liability hereunder.


11.           All of the covenants, agreements, terms and conditions contained
in this Completion Guaranty shall bind and inure to the benefit of the
Completion Guarantor and its successors and permitted assigns, and shall bind,
inure to the benefit of and be enforceable by the Lender and the indorsees and
assignees of the Lender. This Completion Guaranty is also given for the benefit
of any person claiming by, through or under the Lender and any purchaser of the
security or any portion thereof at foreclosure or otherwise as a result of the
exercise of any right or remedy provided under the Loan Documents as permitted
by law.


12.           This Completion Guaranty shall for all purposes be construed and
interpreted in accordance with and shall be governed by the laws of the State of
Hawaii. The Completion Guarantor hereby consents to jurisdiction in the Circuit
Court of the First Circuit of the State of Hawaii and agrees that service of
process may be made by serving a copy of the summons and complaint upon the
Completion Guarantor at the address set forth below in accordance with the
applicable laws of the State of Hawaii.


13.           The Completion Guarantor shall indemnify the Lender from and
against all costs and expenses, including, but not limited to, all court costs
and reasonable  attorneys’ fees, whether or not legal action be instituted,
incurred or paid by the Lender in enforcing this Completion Guaranty.


14.           If any term or provision of this Completion Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions
thereof shall nevertheless remain effective and shall be enforced to the fullest
extent permitted by law.


15.           Any notices, demands and requests required under this Completion
Guaranty shall be in writing and shall be deemed to have been given or made if
served personally, or sent by the United States registered or certified mail,
postage prepaid, addressed to the addresses set forth below or to such other
addresses as either party may hereafter designate by like notice.


     To the Lender at:
999 Bishop Street

Honolulu, Hawaii 96813
Attention:  Commercial Real Estate Division
 
 
To the Completion Guarantor at:
822 Bishop Street

Honolulu, Hawaii  96813
Attention:  Michael G. Wright
                  
16.           The provisions of this Completion Guaranty shall extend and be
applicable to all renewals, amendments, extensions and modifications of the Loan
Documents, and all references to such documents shall be deemed to include any
such renewals, extensions, amendments or
modifications thereof.


17.           The initiation of foreclosure proceedings by the Lender or the
exercise of any other rights or remedies by the Lender under the Loan Documents
shall not exonerate the Completion Guarantor in any respect, and notwithstanding
such action by the Lender, the Completion Guarantor shall remain fully liable
and responsible to perform its obligations under the terms of this Completion
Guaranty.


18.           The Completion Guarantor hereby knowingly, voluntarily and
intentionally waives any right it may have to a jury trial in any legal
proceeding which may be hereinafter instituted by the Lender or the Completion
Guarantor to assert any of their respective claims arising out of or relating to
this Completion Guaranty or any of the other Loan Documents or any other
agreement, instrument or document contemplated thereby.  In such event, the
Completion Guarantor, at the request of the Lender, shall cause its attorney of
record to effectuate such waiver in compliance with the Hawaii Rules of Civil
Procedure, as the same may be amended from time to time.


19.           The Lender, the Borrower and the Completion Guarantor are
obligated to comply with the laws and regulations administered by the United
States Office of Foreign Asset Control (“OFAC Restrictions”).  In order to
comply with OFAC Restrictions, the Lender may be required to temporarily suspend
processing or funding of the Loan, which may result in delayed availability of
funds, or may be prohibited from closing the Loan altogether.  The Completion
Guarantor agrees to the foregoing, and further agrees that if the Lender is
required by applicable OFAC Restrictions to suspend processing or funding of the
Loan, or is prohibited by applicable OFAC Restrictions from closing the Loan,
the Completion Guarantor will nevertheless continue to perform and will not be
relieved from its obligations under this Completion Guaranty, and the Lender
will not be liable for any damages of any kind or nature (including, without
limitation, actual, consequential, special, incidental, punitive, or indirect
damages, whether arising out of claims for “lender liability” or any other
cause), which the Borrower or the Completion Guarantor may suffer or incur in
connection with any such suspension of, or failure to close, the Loan.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Completion Guarantor has executed this instrument as of
November 30, 2012.




A & B PROPERTIES, INC.
 
By          /s/ Michael G. Wright


Its  Executive Vice President




By         /s/ Charles W. Loomis


Its  Assistant Secretary




 
 

--------------------------------------------------------------------------------

 

STATE OF HAWAI' I                                                         )
)           SS:
CITY AND COUNTY OF HONOLULU                             )




On November 28, 2012, in the First Circuit, State of Hawai'i, before me
personally appeared Michael G. Wright, and Charles W. Loomis,to me personally
known, who, being by me duly sworn or affirmed, did say that they are the
Executive Vice President and Assistant Secretary respectively, of A & B
Properties, Inc., a Hawaii corporation, that said persons executed the foregoing
instrument identified or described as Completion Guaranty on behalf of said A &
B Properties, Inc., by authority of its board of directors and said Michael G.
Wright and Charles W. Loomis  acknowledged the instrument to be the free act and
deed of said corporation.


The foregoing instrument is undated and contained 10 pages at the time of this
acknowledgment/certification.


                         /s/ Dayle S. Sasaki-Hamamoto            
Print Name:    Dayle S. Sasaki-Hamamoto        
Notary Public, State of Hawai'i
My commission expires: August 3, 2015   







 
 

--------------------------------------------------------------------------------

 
